Title: 1782 October 26. Saturday.
From: Adams, John
To: 


       Parted from Pont Sainte Maxence, for Chantilly. The distance is two Postes, and We found the Road very good. We went to see the Stables, and Horses. I had on my travelling Gloves, and one of the Grooms run up to Us, with 3 Whip Sticks, and presented them to Us. This is an Air which the Grooms give themselves, in order to get Something to drink. They do the same to the Prince of Condé himself, if he enters the Stables with Gloves on his hands. I gave them six Livres, but if I had been in a private Character, I should have thought 24s. or even half of it, enough.
       We went round the Castle, and took a Look at the Statue of the grande Condé, in marble, half Way up the great Stair Case, and saw the Statue on Horseback in Bronze, of the grand Constable Montmorency. Walked round the Gardens, Fish Ponds, Grottoes and Waterspouts. And looked at the Carps and Swan that came up to Us for Bread. Nothing is more curious than this. Whistle or throw a Bit of Bread into the Water and hundreds of Carps large and fat as butter will be seen swimming near the Top of the Water towards you, and will assemble all in a huddle, before you. Some of them will thrust up their Mouths to the Surface, and gape at you like young Birds in a Nest to their Parents for Food.
       While We were viewing the Statue of Montmorency Mademoiselle de Bourbon came out into the Round house at the Corner of the Castle dressed in beautifull White, her Hair uncombed hanging and flowing about her Showlders, with a Book in her Hand, and leaned over the Bar of Iron, but soon perceiving that she had caught my Eye, and that I viewed her more attentively than she fancied, she rose up with that Majesty and Grace, which Persons of her Birth affect, if they are not taught, turned her Hair off of both her Showlders, with her Hands, in a manner that I could not comprehend, and decently stepped back into the Chamber and was seen no more. The Book in her hand is consistent, with what I heard 4 Years ago at the Palais de Bourbon in Paris, that she was fond of Reading....
       The Managery, where they exercise the Horses is near the end of the Stables and is a magnificent Piece of Architecture. The orangery appears large, but We did not look into it.
       The Village of Chantilly, appears a small Thing. In the Forest or Park We saw Bucks, Hares, Pheasants, Partridges &c. but not in such Plenty as one would expect.
       We took a Cutlet and glass of Wine, at ten at Chantilly, that We might not be tempted to stop again, accordingly We arrived, in very good Season at the Hotel de Valois, Rue de Richelieu, where the House however was so full that We found but bad Accommodations.
       
        Now the Hill Tops are burnished, with Azure and Gold
        And the Prospect around Us most bright to behold
        The hounds are all trying the Mazes to trace
        The Steeds are all neighing and pant for the Chase
        Then rouse each true Sportsman, and join at the Dawn
        The Song of the Huntsman, and Sound of the Horn.
        The Horn, The Horn, the Song of the Huntsman
        and Sound of the Horn.
       
       
        Wherever We go Pleasure waits on Us still
        If We sink in the Valley, or rise on the Hill
        See the Downs now we leave, and the Coverts appear
        As eager We follow, the Fox or the Hare.
        The Horn, The Horn, the Song of the Huntsman
         and Sound of the Horn.
       
       
        O’er Hedges and Ditches We valiantly fly
        For fearless of Death We ne’er think we shall die.
        Chorus.
       
       
        From Ages long past by the Poets we are told
        That Hunting was lov’d by the Sages of old
        That the Soldier and Huntsman were both on a Par
        That the health giving Chase made them bold in the War.
        Chorus.
       
       
       
        The Chase being over away to the Bowl
        The full flowing Bumper shall chear up our Soul
        Whilst Jocund our Songs shall with Chorus’s ring
        A Toast to our Lasses, our Country and King.
        Chorus.
        
        End.
       
       Arrived, at night at the Hotel de Valois, Rue de Richelieu, after a Journey of ten Days from the Hague, from whence We, Mr. John Thaxter, Mr. Charles Storer and I parted last Thursday was a Week.
       The first Thing to be done, in Paris, is always to send for a Taylor, Peruke maker and Shoemaker, for this nation has established such a domination over the Fashion, that neither Cloaths, Wigs nor Shoes made in any other Place will do in Paris. This is one of the Ways, in which France taxes all Europe, and will tax America. It is a great Branch of the Policy of the Court, to preserve and increase this national Influence over the Mode, because it occasions an immense Commerce between France and all the other Parts of Europe. Paris furnishes the Materials and the manner, both to Men and Women, every where else.
       
       Mr. Ridley lodges in the Ruë de Clairi Cléry, No. 60.
       Mr. Jay. Rue des petits Augustins, Hotel D’Orleans.
      